DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-7, 12 and 16-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee (PG Pub 20180254764).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Considering claim 1, Lee (Figure 2) teaches an acoustic resonator, comprising: a substrate (110 + paragraph 0061); a resonant portion comprising a center portion in which a first electrode (121), a piezoelectric layer (123), and a second electrode (125 + paragraph 0072) are sequentially stacked on the substrate and an extension portion (1232 + paragraph 0091) disposed along a periphery of the center portion and a first metal layer (180 (left side) + paragraph 0081) disposed outwardly of the resonant portion to be electrically connected to the first electrode (121 + paragraph 0072), wherein the extension portion comprises a lower insertion layer (170 + paragraph 0075) disposed on an upper surface of the first electrode (121 + paragraph 0072) or a lower surface of the first electrode, wherein the piezoelectric layer comprises a piezoelectric portion disposed in the center portion (S + paragraph 0076) and a bent portion (123b + paragraph 0083) disposed in the extension portion (1232 + paragraph 0091) and extended from the piezoelectric portion at an incline (L + paragraph 0092) according to shape of the lower insertion layer and wherein the lower insertion layer is formed of a conductive material extending (170 + paragraph 0100) an electrical path between the first electrode and the first metal layer.
Considering claim 2, Lee (Figure 2) teaches a second metal layer (180 + paragraph 0081) disposed outwardly of the resonant portion to be electrically connected to the second electrode (125 + paragraph 0081) and an upper insertion layer (170(right) + paragraph 0100) disposed in the extension portion and disposed on an upper surface or a lower of the second electrode and extending an electrical path between the second electrode and the second metal layer.
Considering claim 3, Lee (Figure 2) teaches wherein the second electrode (125 + paragraph 0072) is spaced apart from the second metal layer (180(right side) + paragraph 0081) and is electrically connected to the second metal layer through the upper insertion layer (170(right side) + paragraph 0100).
Considering claim 6, Lee (Figure 2) teaches wherein the lower insertion layer is formed of a material with an acoustic impedance lower than an acoustic impedance of the piezoelectric layer and the first electrode (met since 170 + paragraph 0100 + 123 + paragraph 0144 + 121 + paragraph 0080 + met since the applicant’s teaches using the same material).
Considering claim 7, Lee (Figure 2) teaches wherein the piezoelectric layer is formed of aluminum nitride (AlN) (170 + paragraph 0100), the first electrode is formed of molybdenum (121 + paragraph 0080), and the lower insertion layer is formed of aluminum (Al) (170 + paragraph 0100) or an aluminum (Al) alloy.
Considering claim 11, Lee (Figure 2) teaches wherein a thickness of the extension portion is greater than a thickness of the center portion (paragraph 0077).
Considering claim 16, Lee (Figure 2) teaches a method of manufacturing an acoustic resonator, comprising: forming a resonant portion by stacking a first electrode (121 + paragraph 0072), a piezoelectric layer (123 + paragraph 0072) and a second electrode (125 + paragraph 0072) on a substrate (110 + paragraph 0061), forming a lower insertion layer (170 + paragraph 0075), comprising a conductive material (paragraph 0100) on an upper surface of the first electrode (121 + paragraph 0072) or a lower surface of the first electrode and forming a first metal layer (180 + paragraph 0081) on the lower insertion layer after the forming of the resonant portion.
Considering claim 17, Lee (Figure 2) teaches wherein the resonant portion includes a center portion in which the first electrode (121 + paragraph 0072), the piezoelectric layer (123 + paragraph 0072), and the second electrode (125 + paragraph 0072) are sequentially stacked on the substrate (110 + paragraph 0061), and an extension portion (1232 + paragraph 0091) disposed along a periphery of the center portion (S + paragraph 0071).
Allowable Subject Matter
Claims 12-15 are allowed.  Considering claim 12, the prior art does not teach acoustic resonator comprising: a substrate: wherein the lower insertion layer is spaced apart from a boundary between the center portion and the extension portion and wherein the extension portion comprises a first reflective region design disposed between the boundary and the lower insertion layer and a second reflective region in which the lower insertion layer and the second electrode are disposed together in combination with the rest of the applicant’s claimed limitations.  
Claims 4-5, 8-10 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Considering claim 4, the prior art does not teach the acoustic resonator comprising a third electrode disposed on a same plane as the first electrode and spaced apart from the first electrode wherein the second electrode is electrically connected to the third electrode through the second metal layer in combination with the rest of the applicant’s claimed limitations.  
Considering claim 5, the prior art does not teach the upper insertion layer is paced apart from a boundary between the center portion and the extension portion, wherein the extension portion further comprises a first reflective region disposed between the boundary and the upper insertion layer and a second reflective region disposed outwardly of the first reflective region in combination with the rest of the applicant’s claimed limitations.  
Considering claim 8, the prior art does not teach wherein the extension portion further comprises a first reflective region disposed between the boundary and the lower insertion layer, and a second reflective region disposed outwardly of the first reflective region wherein the lower insertion layer and the second electrode are disposed together in the second reflective region in combination with the rest of the applicant’s claimed limitations.  
Furthermore, claim 9, which depends upon claim 8, would be allowable if it depended upon an independent and allow claim.
Considering claim 10, the prior art does not teach an insulating insertion layer disposed between the lower insertion layer and the piezoelectric layer and causing the bent portion to rise in combination with the rest of the applicant’s claimed limitations.  
Considering claim 18, the prior art does not teach wherein the extension portion comprises a first reflective region disposed between the boundary and the lower insertion layer and a second reflective region disposed outwardly of the first reflective region in combination with the rest of the applicant’s claimed limitations.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN P GORDON whose telephone number is (571)272-5394. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRYAN P GORDON/Primary Examiner, Art Unit 2837